212 Ga. App. 131 (1994)
441 S.E.2d 98
PROFESSIONAL CARPET SYSTEMS, INC.
v.
SAEFKOW et al.
A93A2308.
Court of Appeals of Georgia.
Decided February 17, 1994.
Patrick L. Pullen, for appellant.
Parker & Terry, J. Steven Parker, for appellees.
McMURRAY, Presiding Judge.
Plaintiff Professional Carpet Systems, Inc. brought suit against David J. Saefkow and Kim Saefkow, in the State Court of Clayton County. The complaint alleged that the Saefkows, Ohio residents, entered into a franchise agreement with plaintiff in Georgia and that, subsequently, the Saefkows conspired with others to tortiously interfere with that franchise agreement. The Saefkows answered the complaint and moved to dismiss for lack of jurisdiction over the person (OCGA § 9-11-12 (b) (2)) and for failure to state a claim upon which relief can be granted (OCGA § 9-11-12 (b) (6)). Following a hearing, the state court granted the Saefkows' motion, finding that it would offend notions of fair play and substantial justice to exercise jurisdiction over the Saefkows. Plaintiff appeals. Held:
We need not decide whether the state court properly dismissed the complaint on jurisdictional grounds because it is beyond peradventure that the complaint failed to state a claim upon which relief can be granted. See Turner v. MCI Telecommunications Corp., 203 Ga. App. 71, 76 (416 SE2d 370) (judgment right for any reason will be affirmed). After all, the Saefkows cannot be said to have tortiously interfered with their own contract. "Tortious interference with contractual relations is applicable only when the interference is done by one who is a stranger to the contract. [Cits.]" Jet Air v. Nat. Union Fire Ins. Co., 189 Ga. App. 399, 403-404 (4) (375 SE2d 873). See also Nexus Svcs. v. Manning Tronics, 201 Ga. App. 255 (1) (410 SE2d 810).
Judgment affirmed. Johnson and Blackburn, JJ., concur.